 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:17-MC-00157-TLN-KJN
12                 Plaintiff,
                                                       STIPULATION AND ORDER EXTENDING
13                 v.                                  TIME FOR FILING A COMPLAINT FOR
                                                       FORFEITURE AND/OR TO OBTAIN AN
14   $42,906.72 SEIZED FROM WELLS FARGO                INDICTMENT ALLEGING FORFEITURE
     BANK ACCOUNT NUMBER 2249869062,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and claimants Gregorio

18 Ramirez Castillo and Jennifer Jannette Castillo-Ramirez (“claimants”), by and through their respective

19 counsel, as follows:
20          1.     On or about July 24, 2017, claimants filed claims in the administrative forfeiture

21 proceedings with the Drug Enforcement Administration with respect to the $42,906.72 seized from

22 Wells Fargo Bank Account Number 2249869062 (hereafter “defendant currency”), which was seized

23 on May 8, 2017.

24          2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit

25 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any
26 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

27 other than the claimants have filed a claim to the defendant currency as required by law in the

28 administrative forfeiture proceeding.
                                                        1
29                                                                          Stipulation and Order to Extend Time to File
                                                                                                             Complaint
30
 1           3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 2 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 3 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 4 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 5 the parties. That deadline was October 20, 2017.

 6           4.      By Stipulation and Order filed October 23, 2017, the parties stipulated to extend to

 7 December 19, 2017, the time in which the United States is required to file a civil complaint for

 8 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds
 9 are subject to forfeiture.

10           5.      By Stipulation and Order filed January 2, 2018, the parties stipulated to extend to

11 January 19, 2017, the time in which the United States is required to file a civil complaint for forfeiture

12 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject

13 to forfeiture.

14           6.      By Stipulation and Order filed January 19, 2018, the parties stipulated to extend to

15 February 19, 2017, the time in which the United States is required to file a civil complaint for forfeiture

16 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject

17 to forfeiture.

18           7.      By Stipulation and Order filed February 15, 2018, the parties stipulated to extend to May

19 21, 2018, the time in which the United States is required to file a civil complaint for forfeiture against
20 the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

21 forfeiture.

22           8.      By Stipulation and Order filed May 18, 2018, the parties stipulated to extend to August

23 20, 2018, the time in which the United States is required to file a civil complaint for forfeiture against

24 the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

25 forfeiture.
26           9.      By Stipulation and Order filed August 13, 2018, the parties stipulated to extend to

27 November 19, 2018, the time in which the United States is required to file a civil complaint for

28 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds
                                                       2
29                                                                          Stipulation and Order to Extend Time to File
                                                                                                               Complaint
30
 1 are subject to forfeiture.

 2          10.       By Stipulation and Order filed October 24, 2018, the parties stipulated to extend to

 3 January 18, 2019, the time in which the United States is required to file a civil complaint for forfeiture

 4 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject

 5 to forfeiture.

 6          11.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

 7 extend to March 19, 2019, the time in which the United States is required to file a civil complaint for

 8 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
 9 funds are subject to forfeiture.

10          12.       Accordingly, the parties agree that the deadline by which the United States shall be

11 required to file a complaint for forfeiture against the defendant funds and/or to obtain an indictment

12 alleging that the defendant funds are subject to forfeiture shall be extended to March 19, 2019.

13    Dated:        1/15/2019                                 MCGREGOR W. SCOTT
                                                              United States Attorney
14

15                                                            /s/ Kevin C. Khasigian
                                                              KEVIN C. KHASIGIAN
16                                                            Assistant U.S. Attorney
17    Dated:        1/15/2019                                  /s/ Yan Shrayberman
                                                              YAN SHRAYBERMAN
18                                                            Attorney for claimants
                                                              Gregorio Ramirez Castillo and
19                                                            Jennifer Jannette Castillo-Ramirez
                                                              (Authorized via phone)
20
            IT IS SO ORDERED.
21
     Dated: January 17, 2019
22

23

24

25                                                            Troy L. Nunley
                                                              United States District Judge
26

27

28
                                                          3
29                                                                              Stipulation and Order to Extend Time to File
                                                                                                                 Complaint
30
